DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/20/21.  As directed by the amendment: claims 3, 30-37 and 43 have been amended, claims 9-18, 26-29 and 38-41 have been canceled, and new claims 44-47 have been added.  Thus, claims 1-8, 19-25, 30-37 and 42-47 are presently pending in the application. 
Applicant’s election without traverse of Species III and Subspecies T made in the reply filed on 12/20/21 is acknowledged. Claims 30-36 have been withdrawn based on the elected species.

Drawings
Figures 4, 24, 27-30 and 47-48 (see paragraph 94 of specification) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 202, 154, 62 are not in fig. 3-4 as indicated in the specification (see paragraph 113), 41 is not in figs. 47-48 (see paragraph 98), 403 is not in figs. 53-56 (see paragraph 99), 405 is not in figs. 53-56 (see paragraph 101), 418 is not in figs. 51, 53-56 or 59 (see paragraph 102), 410 is not in fig. 52B, 14b and 18 are not in fig. 20 (see paragraph 134) and 424 and 426 are not in figs. 51, 55 and 59 (see paragraph 139).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 in fig. 20 is not in the specification (only 14a and 14b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both “conical connector” and “passage,” and reference character “26” has been used to designate both “restrictor member” and “valve/vane mechanism” (see paragraphs 96, 98 and 131).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in fig. 12, reference number 12 should be 120 (see paragraph 125) and 172 in fig. 19 should be 142 (see paragraph 133).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
65A in paragraph 74 should be --66A--.
702 in line 4 of paragraph 109 should be 704 and 704 in line 5 of paragraph 109 should be 102 for consistency with the drawings. 
780 in paragraph 114 should be corrected to 78. 
“include” in paragraph 114, 7th to last line should be --included--.
 Membrane 202 in paragraph 117 should be membrane 200. 
Paragraph 119, line 7 should include a period after “internal memory,”
Paragraph 133 should refer to figure 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 19-25, 37 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Alizoti et al. (2015/0224269) in view of Campana et al. (2017/0266399).
Regarding claim 1, in fig. 54 Alizoti discloses an oscillating positive expiratory pressure system comprising: an oscillating positive expiratory pressure device 300; an adapter 400 removably coupled to the oscillating positive expiratory pressure device [0161], the adapter comprising a flow channel (where 402 is pointing in fig. 55B, between where 402 connects with the mouthpiece and OPEP body); and a pressure sensor in communication with the flow channel [0160] and visual display ([0186] and [0163] states that “Other instruments for measuring pressure may also be used in place of the manometer”, but is silent regarding a control module coupled to the adapter and in communication with the flow channel, the control module comprising a visual display. However, in fig. 27-28 Campana teaches a sensor system 250 including membranes 220, pressure sensors (254, 255) and a removable circuit board 260 [00191-0192] with a visual display [0012][0061]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s manometer with a pressure sensor and circuit board with display, as taught by Campana, for the purpose of providing an alternate pressure sensor with a circuit board and display having the predictable results of displaying pressure information to a user. 
Regarding claim 2, the modified Alizoti discloses that the adapter is removably coupled between a mouthpiece and the oscillating positive expiratory pressure device ([0160] Alizoti).
Regarding claim 3, the modified Alizoti discloses that the adapter comprises a first end coupled to the oscillating positive expiratory pressure device (Fig. 54 Alizoti), a 
Regarding claim 4, the modified Alizoti discloses a pressure sensor (254 Campana) and a flexible membrane (493, Fig. 64B Alizoti) disposed across the port and defining a chamber (490 on either side of membrane 493m Fig. 64B, Alizoti) adjacent the pressure sensor (Fig. 27-28 Campana).
Regarding claim 5, the modified Alizoti is silent regarding that the membrane is coupled to the adapter with a tether. However, in fig. 32 Campana teaches that the membrane has a tether 354 attached to the adapter [0197]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s membrane and chamber with a membrane clamped between chamber housings, as taught by Campana, for the purpose of providing an alternate membrane and housing structure having the predictable results of providing a pressure membrane. 
Regarding claim 6, the modified Alizoti discloses that the control module is releasably coupled to the adapter ([0191] Campana).
Regarding claim 7, the modified Alizoti discloses that the membrane has a first side (where 493 is pointing in fig. 64B, Alizoti) in fluid communication with the flow channel and a second, opposite side (opposite side to the first side), wherein the chamber comprises a first chamber defined on the second side of the membrane (in 
Regarding claim 8, the modified Alizoti discloses that the control module further comprises a data port, including one or more of an SD or USB port, a microphone and an LED array ([0061] Campana).
Regarding claim 19, in fig. 54 Alizoti discloses a smart accessory for an oscillating expiratory pressure device comprising: an adapter 400 comprising a first end adapted to be coupled to the oscillating positive expiratory pressure device (Fig. 54), a second end opposite the first end (Fig. 54), a flow channel defined between the first and second ends (where 402 is pointing in fig. 55B, between where 402 connects with the mouthpiece and OPEP body), and a port (405 through 403 in fig. 56F and through 491 and 492 in fig. 64B) communicating with the flow channel between the first and second ends; a flexible membrane (493, Fig. 64B) disposed across the port and comprising a first side (where 493 is pointing in fig. 64B, Alizoti) in flow communication with the flow channel and an opposite second side (opposite side to the first side) defining in part a chamber (490 on either side of membrane 493, Fig. 64B); a pressure sensor in flow communication with the chamber [0160]; but is silent regarding a control module coupled to the adapter and operative to collect data from the pressure sensor. However, in fig. 27-28 Campana teaches a sensor system 250 including membranes 220, pressure sensors (254, 255) and a removable circuit board 260 [00191-0192] that displays data from the sensors [0012][0061]. It would have been obvious to one of 
Regarding claim 20, the modified Alizoti discloses is silent regarding that the membrane is coupled to the adapter with a tether. However, in fig. 32 Campana teaches that the membrane has a tether 354 attached to the adapter [0197]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s membrane and chamber with a membrane clamped between chamber housings, as taught by Campana, for the purpose of providing an alternate membrane and housing structure having the predictable results of providing a pressure membrane. 
Regarding claim 21, the modified Alizoti discloses that the control module is releasably coupled to the adapter ([0191] Campana).
Regarding claim 22, the modified Alizoti discloses that the chamber 490 comprises a first chamber (in fluid communication with 492, fig. 64B Alizoti) defined on the second side of the membrane, and further comprising a second chamber (where 490 is pointing in fig. 64B, Alizoti) defined on the first side of the membrane, and a damping orifice (494, Fig. 64B Alizoti) communicating between the flow channel and second chamber.
Regarding claim 23, the modified Alizoti discloses that the control module further comprises a data port, including one or more of an SD or USB port, a microphone and an LED array ([0061] Campana).

Regarding claim 25, the modified Alizoti discloses a mouthpiece (309 Alizoti) coupled to the second tubular portion (Fig. 54 Alizoti).
Regarding claim 37, the modified Alizoti discloses a curved wall (walls of 490, Fig. 64B, Alizoti) defining at least in part the second chamber.
Regarding claim 42, in fig. 54 Alizoti discloses an oscillating positive expiratory pressure system comprising: an oscillating positive expiratory pressure device 300; an adapter 400 comprising: a body having a first end removably coupled to the oscillating positive expiratory pressure device [0161], a second end opposite the first end (end coupled to the mouthpiece 309), a flow channel defined between the first and second ends (Fig. 55B), and a port (405 through 403 in fig. 56F and through 491 and 492 in fig. 64B) communicating with the flow channel between the first and second ends; a flexible membrane (493, Fig. 64B) disposed across the port and comprising a first side (where 493 is pointing in fig. 64B, Alizoti) in fluid communication with the flow channel and a second, opposite side (opposite side to the first side); a first chamber (portion of 490 in fluid communication with 492, fig. 64B Alizoti) defined on the second side of the membrane; a pressure sensor in flow communication with the first chamber [0160]; a second chamber (where 490 is pointing in fig. 64B, Alizoti) defined on the first side of the membrane; and a damping orifice (494, Fig. 64B, Alizoti) communicating between the flow channel and second chamber; but is silent regarding a control module coupled to the adapter and operative to collect data from the pressure sensor. However, in fig. 
Regarding claim 43, the modified Alizoti discloses that the body comprises a curved wall (entire wall of adapter 400 including walls in 55B and 64B) defining at least in part the second chamber (where 490 is pointing in fig. 64B, Alizoti), wherein the curved wall has a concave side (inner wall of second chamber, Alizoti) defining at least in part the second chamber and a convex side (outer wall of flow channel, Alizoti) defining at least in part the flow channel.
Regarding claim 44, the modified Alizoti is silent regarding that the membrane is coupled to the body with a tether. However, in fig. 32 Campana teaches that the membrane has a tether 354 attached to the adapter [0197]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alizoti’s membrane and chamber with a membrane clamped between chamber housings, as taught by Campana, for the purpose of providing an alternate membrane and housing structure having the predictable results of providing a pressure membrane. 
Regarding claim 45, the modified Alizoti discloses that control module is releasably coupled to the adapter ([0191] Campana).

Regarding claim 47, the modified Alizoti discloses that the control module further comprises an LED array ([0061] Campana).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peller (2018/0214649) to an OPEP device with a pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785